Citation Nr: 0317490	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-09 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an eye 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1959.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDINGS OF FACT

1.  In March 1995, the RO last denied the veteran's claim of 
entitlement to service connection for an eye disorder.

2.  The RO notified the veteran of the March 1995 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal. 

3.  The evidence associated with the claims file subsequent 
to the RO's March 1995 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative, nor redundant, and by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.   


CONCLUSIONS OF LAW

1.  The March 1995 decision, in which the RO denied reopening 
a claim of entitlement to service connection for an eye 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for an eye 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for an eye disorder. The Board 
acknowledges that, in a rating decision dated March 2001, a 
statement of the case issued in November 2001, and a 
supplemental statement of the case issued in October 2002, 
the RO appears to have reopened the veteran's claim as it 
characterized the issue on appeal as entitlement to service 
connection for an eye disorder.  The requirement of 
submitting new and material evidence to reopen a claim, 
however, is a material legal issue that the Board is required 
to address on appeal despite the RO's action.  Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  The Board 
has thus recharacterized the issue on appeal as previously 
noted.

The RO initially denied the veteran service connection for an 
eye disorder in a rating decision dated October 1968. The RO 
based its denial on a finding that, in service, the veteran 
was not treated for an eye injury or disease, other than 
bilateral conjunctivitis.  The veteran initiated, but did not 
perfect, an appeal of the October 1968 decision.  That 
decision is thus final.  38 U.S.C.A. § 7105 (West 2002).  The 
RO denied reopening the veteran's claim for service 
connection for an eye disorder in a rating decision dated 
December 1994 on the basis that there was not evidence that 
the veteran's eye disorder was related to service.  The RO 
denied the same claim in March 1995 on the basis that the 
veteran did not receive eye treatment for many years 
subsequent to his service.  The RO notified the veteran of 
the December 1994 and March 1995 decisions and of his 
appellate rights with regard to those decisions, but the 
veteran did not appeal.  These decisions are thus final.  38 
U.S.C.A. § 7105.  

New and material evidence must be received to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's November 1999 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2002); see 
also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002) (effective for claims 
filed as of August 29, 2001)); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), see Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)), 
however, the adjudicator may no longer analyze claims to 
reopen in the manner developed by the Court in 1999.  Rather, 
after the adjudicator finds that new and material evidence 
has been submitted and reopens the claim, he need not 
determine whether the claim is well grounded.  Instead, the 
adjudicator must determine whether VA has fulfilled its duty 
to assist the appellant in developing his claim, and if so, 
decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's March 1995 decision includes 
private treatment records and medical opinions, a VA medical 
opinion, a VA examination report, an article on ocular 
injuries, hearing testimony of the veteran and his son, and 
statements of the veteran and his representative.  The Board 
finds that this evidence is new as it is neither cumulative, 
nor redundant.  The Board also finds that this evidence is 
material as it bears directly and substantially upon the 
specific matters under consideration, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board bases these findings on the 
fact that the newly submitted medical evidence, specifically, 
a November 1999 letter from James P. Stewart, O.D., includes 
a finding that the veteran sought eye treatment prior to 
discharge and an opinion that the veteran's eye disorder is 
related to service.  The absence of this type of evidence 
formed the bases of the RO's previous denials of the 
veteran's claim.   

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for an eye 
disorder.  It may not, however, decide this claim before VA 
undertakes additional development.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an eye disorder is 
reopened, and to this extent only, granted.


REMAND

The veteran seeks service connection for an eye disorder 
manifested by decreased vision and burnt retinas.  In written 
statements submitted in support of his claim and during a 
hearing held at the RO in May 2002, he claimed that this 
disorder developed after serving in Greenland for 15 months, 
during which time he was regularly exposed to the glare of 
the sun off the ice.  He argues that this assertion is 
supported by: the service medical records, which show normal 
vision on enlistment, eye complaints prior to discharge, and 
decreased vision post-discharge; various private medical 
opinions of record, which relate his eye disorder to service; 
and a copy of an article on ocular injuries, which indicates 
that radiant energy from the sun may cause burns of the 
choroid and retina, followed by edema of the retina in the 
macular region, bilaterally. 

During the pendency of the appeal, specifically, on November 
9, 2000, the President signed into law the VCAA.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminates 
the need for a claimant to submit a well-grounded claim and 
redefines the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  The law was made applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA, and which 
were not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West 2002).  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, VA did not notify the 
veteran of the change in the law, or develop his claim 
pursuant to the VCAA and recent case precedent.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); see also Quartuccio v. Principi, 10 Vet. App. 183 
(2002) (holding that both the statute and regulation clearly 
require the Secretary to notify the claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  Such action 
should be taken on Remand.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, the medical evidence of record must be 
developed further in order to allow the Board to decide the 
veteran's claim.

During a hearing held at the RO in May 2002, the veteran 
testified that he received eye treatment from two physicians, 
Drs. Leopold and Lesko, approximately seven years after his 
discharge from service, in the mid-1960s.  He also testified 
that he attempted to secure Dr. Leopold's records, but that 
Dr. Leopold had died and the records were no longer 
available.  The veteran did not testify that he had tried 
securing Dr. Lesko's records, and following the hearing, the 
RO made no attempt to do so.  Given this fact, the RO should 
try and secure these records in support of the veteran's 
claim.  

In addition, the Board finds that additional development of 
the medical evidence is warranted in this case to resolve any 
ambiguities in the record regarding the exact nature and 
etiology of the veteran's eye disorder.  Physicians have 
variously diagnosed the veteran's eye disorder as macular 
lesions, retinochoroiditis, defective vision, solar 
retinopathy scars, macular degeneration, scarred macula, 
burnt retinas, bilateral retinopathy, and fundus 
flavimaculatus.  One physician indicated that the true 
diagnosis could be confirmed by testing the veteran's eyes 
using visual fields, an electroretinography and a fluorescein 
angiography.  That same physician found that, based on a 
conversation with a retina specialist, the veteran's fundus 
flavimaculatus was not related to his in-service sun 
exposure.  Her opinion, which is unsupported by rationale, is 
refuted by several other physicians, most of whom also did 
not review the claims file and based their opinions, at least 
in part, on the veteran's reported medical and work 
histories.  Given the inadequate and conflicting nature of 
the medical evidence of record, the RO should afford the 
veteran another examination, during which a retina specialist 
can review the claims file and reconcile the conflicting 
medical opinions of record. 



This case is REMANDED for the following:

1.  The RO must review the claims file and 
undertake all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  For 
instance, the RO must notify the veteran 
of the applicable provisions of VCAA, 
including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care professionals and dates of 
treatment, both VA and non-VA, who have 
treated the veteran for his eye disorder 
since his discharge from service in 1959 
and whose records are not already in the 
claims file.  The RO should specifically 
ask the veteran to provide information on 
Dr. Lesko, who, in the 1960s, allegedly 
practiced in Clifton, New Jersey.  The RO 
should provide the veteran with any 
necessary authorizations for the release 
of his treatment records.  The RO should 
then request and obtain the actual 
clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records from the identified health care 
providers and associate them with the 
claims folder.  The RO should document in 
the record when any records are 
unavailable.

3.  Once any additional records are 
obtained pursuant to the aforementioned 
instructions, the RO should forward the 
claims file to a retina specialist, if 
possible (or another similarly trained 
specialist) who should be asked to review 
all of the medical evidence contained in 
the claims file and to render an opinion 
as to the etiology of any eye disorder 
shown to exist.  The RO should direct the 
examiner to indicate in his report that 
the veteran's claims file was reviewed.  
Following a thorough evaluation, during 
which all indicated tests, including, if 
appropriate, visual fields, an 
electroretinography and a fluorescein 
angiography, should be conducted, the 
examiner should: (1) list all clinical 
findings associated with the veteran's 
eyes; (2) diagnose all eye disorders 
shown to exist; and (3) opine whether 
each disorder is at least as likely as 
not related to the veteran's period of 
active service in Greenland.  The 
examiner should discuss the November 1999 
opinion of James P. Stewart, O.D., and 
indicate whether he agrees with its 
findings.  The examiner should also 
reconcile all other medical opinions of 
record.  The examiner must base his 
opinion, in part, on the contemporaneous 
evidence of record, and provide detailed 
rationale, with specific references to 
the record, for his opinion.    

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which includes the law and 
regulations governing VA's duties to 
notify and to assist, and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


